COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Eric Abraham Moreno,                         §               No. 08-18-00099-CR

                            Appellant,         §                 Appeal from the

  v.                                           §                384thDistrict Court

  The State of Texas,                          §             of El Paso County, Texas

                            State.             §               (TC# 20180D00061)

                                               §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 5, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Anderson, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before December 5, 2018.


              IT IS SO ORDERED this 5th day of November, 2018.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.